—In child protective proceedings pursuant to Family Court Act article 10 to extend the placement of children alleged to be abused and neglected, the Westchester County Department of Social Services appeals (1) as limited by its brief, from so much of an order of the Family Court, Westchester County (Scancarelli, J.), dated September 7, 1995, as, inter alia, directed the removal of Terri L. and Lisa L. from their respective foster homes, and (2) from an order of the same court, dated September 13, 1995, which, without a hearing, inter alia, directed the Westchester County Department of Social Services to make reasonable efforts to place Terri L. and Lisa L. at the Andrus Facility for purposes of clinical evaluations and diagnostic testing. The appeals from the orders dated September 7, 1995, and September 13, 1995, bring up for review an order of the same court, dated September 21, 1995, which, upon granting the application by the Law Guardian for resettlement, directed, inter alia, (1) that the children, Terri L. and Lisa L., be removed from their respective foster homes, and (2) the Westchester County Department of Social Services make reasonable efforts to place Terri L. and Lisa L. at the Andrus Facility (see, CPLR 5517 [b]).
Ordered that the appeals from the orders dated September 7, 1995, and September 13, 1995, are dismissed, without costs or disbursements, as those orders were superseded by the resettled order dated September 21, 1995; and it is further,
Ordered that the order dated September 21,1995, is affirmed, without costs or disbursements.
Under the specific circumstances of this case, the Family Court was within its authority and properly exercised its discretion in directing that the subject children be removed from their foster homes and placed at the Andrus Facility during the evaluation process in order to assure that the evaluations of the children be performed in an independent setting, free from the influence of outside factors (see, Family Ct Act § 1017 [2] [b]). Bracken, J. P., Sullivan, Miller and Florio, JJ., concur.